— In a proceeding to review a determination of the zoning board of appeals of the town of Brookhaven, Suffolk County, granting permit for use of land situated in an industrial L zone as a community refuse dump and incinerator, it has been held that the permit is void in that the hearing, as a result of which the permit was granted, was conducted without notices of hearing having been mailed to residents within a reasonable radius, and that such residents were parties entitled to such form of notice under section 267 of the Town Law. Order reversed on the law, with $50 costs and disbursements, and the proceeding dismissed, without costs. It does not appear that petitioner was deprived of property without due process of law. (Ottinger v. Arenal Realty Go., 257 H. T. 371.) The subject matter of Mullane v. Central Hanover Bank & Trust Go. (339 TJ. S. 306) is readily distinguishable, and that decision is not controlling. Holán, P. J., Carswell, Adel, Sneed and MacCrate, JJ., concur.